                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,
                                                           Case No. 03-03011-CR-MDH
                               v.

 ALONZO ELLERMAN,

                              Defendant.


        GOVERNMENT’S MOTION TO FILE ITS RESPONSE TO DEFENDANT’S
            MOTION FOR COMPASSIONATE RELEASE OUT OF TIME

        COMES NOW the United States of America, by the United States Attorney for the

Western District of Missouri, Timothy A. Garrison, and the undersigned attorney and requests

leave to file its motion to file its response to defendant’s motion for compassionate release out of

time.

        The delay sought is not meant to be vexing to the defendant, nor to delay justice in this

case, but rather to ensure the Government provides an accurate and complete response.


                                                      Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney

                                              By      /s/Randall D. Eggert

                                                     Randall D. Eggert
                                                     Assistant United States Attorney

                                                     901 St. Louis, Suite 500
                                                     Springfield, Missouri 65806
                                                     Telephone: (417) 831-4406

                                                       Attorneys for Plaintiff




         Case 6:03-cr-03011-MDH Document 278 Filed 09/17/20 Page 1 of 2
                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on September
17, 2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                    /s/ Randall D. Eggert                .
                                    Randall D. Eggert
                                    Assistant United States Attorney




                                             -2-
        Case 6:03-cr-03011-MDH Document 278 Filed 09/17/20 Page 2 of 2
